Citation Nr: 0921976	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
February 1947.  He died in December 2000.  The appellant is 
his widow.

By letter dated August 2001, the Regional Office (RO) advised 
the appellant that she was not entitled to accrued benefits.  
She was provided with notice of her right to appeal, but a 
timely appeal was not filed.  She submitted a claim for 
accrued benefits in January 2006.  In an August 2006 letter, 
the RO informed the appellant that her claim for accrued 
benefits was denied, and she filed a timely appeal to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The Veteran died in December 2000.

2.  By letter dated August 2001, the RO notified the 
appellant that accrued benefits were not payable.  She did 
not appeal this determination and the determination is final.

3.  The appellant next filed a claim for accrued benefits in 
January 2006, more than one year following the Veteran's 
death.



CONCLUSION OF LAW

The criteria for entitlement to payment to the appellant of 
accrued benefits have not been met.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is 
where, as here, there is no dispute as to the facts, and the 
law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  
The Court has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Thus, the Board concludes that no further action is 
necessary under the VCAA, since all evidence needed to 
adjudicate the claim is of record.

Analysis 

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."

The Board notes that the law was recently amended to remove 
the two-year limitation on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.  See The Veterans Benefits Act of 2003, 
§ 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
This amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003; thus, it is not 
applicable in the present case.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the 
Federal Circuit concluded that, "for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that "a consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.

Applications for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).

In this case, the Veteran died in December 2000.  The 
appellant filed a claim for dependency and indemnity 
compensation, to include accrued benefits, in February 2001.  
She was notified on August 23, 2001 that accrued benefits 
were not payable, and she did not appeal this determination 
within one year of notification.  Thus, the decision is 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  If new and material evidence is presented 
or secured with respect to a claim which as been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The appellant next filed a claim for accrued benefits in 
January 2006, more than five years following the Veteran's 
death.  As she had previously been denied entitlement to 
accrued benefits, her claim is essentially one to reopen.  
However, the statute governing accrued claims is specific as 
to the time frame in which accrued claims must be filed.  In 
this regard, the Board points out that under 38 U.S.C.A. 
§ 5121(c), "[a]pplications for accrued benefits must be 
filed within one year after the date of death."  While her 
initial application met that requirement, that application 
was denied and the decision became final.  Her current 
application 
was filed more than five years after the Veteran's date of 
death.  As such, it does not meet the statutory requirement 
for paying accrued benefits.  The language in 
§ 5121(c) is inconsistent with permitting consideration of a 
reopened claim received more than one year after death.  
Thus, it is § 5121(c) which controls here, not § 5108.

In addition, the Board notes that the language of 38 U.S.C.A. 
§ 5121(c) following the one year time limit provision lends 
further support for the conclusion that finally denied claims 
for accrued benefits cannot be reopened once the time period 
expires.  Specifically, § 5121(c) goes on to state that if a 
claimant's application is incomplete, the VA shall notify the 
claimant of the evidence necessary to complete the application 
and if such evidence is not received within one year of the 
date of such notification, no accrued benefits may be paid.  
Such language indicates that once the specific time limit 
elapses, no accrued benefits will be paid if the requested 
evidence is ultimately submitted in an untimely manner.  Thus, 
the language in the statute prohibits the payment of accrued 
benefits based on evidence or claims submitted, as in this 
case, several years after the final denial.  

The only manner in which the final August 2001 decision can 
be challenged is by a claim of clear and unmistakable error, 
which has not been raised in this case.  See 38 U.S.C. § 
5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.").

In summary, as the original claim for accrued benefits was 
denied and became final, and the current claim was not 
received within one year following the date of the Veteran's 
death, there is no basis on which the appellant's current 
claim may be granted.  While the Board is sympathetic to the 
appellant's contentions, it is bound by applicable statutes 
enacted by Congress and by VA regulations.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2008).  
Unfortunately, in this case the statutory requirements have 
not been met.  As the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


